DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 41-60 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by COZA et al. (U.S. Publication Number 2013/0274904).
Referring to claims 41 & 49, COZA et al. discloses providing at least one sensor, measuring data using the at least one sensor, wherein the measured data includes data representative of a motion of at least one part of the person's body (paragraphs 0063-0064); the method further comprising, by a processing unit: based at least on said data, 
Referring to claims 42 & 50, COZA et al. discloses wherein the sensor comprises at least one of: a sensor located on a part of the person’s body, a sensor located on a tool, or item, or piece of clothing carried by the person in the event, a sensor located in gloves of the person in the event, a video sensor providing an image of the person in the event, and a pressure sensor located on a ground surface of the event (paragraphs 0063-0066).
Referring to claims 43 & 51, COZA et al. discloses  the event is a martial arts event and the person is a fighter, wherein determining said insight comprises, based at least on said data, detecting an attack performed by said fighter (paragraph 0207), or the event is a soccer event and the person is a player, wherein the method comprises, based at least on said data, determining an insight representative of at least one of tackling, dribbling, shooting and running by said player; or the event is a basketball event and the person is a player, wherein determining said insight comprises, based at least on said data, determining an insight representative of at least one of jumping, dribbling, shooting and running by said player (paragraphs 0050, 0056, 0061, 0134, 0136, 0142, 0145 & 0152).
Referring to claims 44 & 52, COZA et al. discloses comprising at least one of (i), (i) and (iii): (1) determining said insight comprises determining, based at least on said data, 
Referring to claims 45 & 53, COZA et al. disclose wherein the event is characterizable by a list comprising different event situations, wherein the method comprises, by a processing unit, based at least on said data measured by said sensor, determining an event situation among said list (paragraph 0207).
Referring to claims 46 & 54, COZA et al. discloses comprising at least one of (i), (i) and (iii): (1) the event is a martial arts event, wherein the method comprises, by a processing unit, determining a fight situation among at least one of ground fight, clinch fight and distance fight (paragraph 0055, 0056, 0099, 0133 & 0187).
(ii) the event is a soccer event, wherein the method comprises, by a processing unit, determining a soccer situation among at least one of attack phase, ball holding phase, penalty shots phase (paragraph 0055, 0056, 0099, 0133 & 0187);
(iii) the event is a basket-ball event, wherein the method comprises, by a processing unit, determining a basket-ball situation among at least one of attack phase, ball holding phase, free shots phase (paragraph 0055, 0056, 0099, 0133 & 0187).

Referring to claims 48 & 56, COZA et al. discloses further comprising displaying data representative of the insight, thereby providing a visual characterization of at least one of the person and the event (paragraphs 0112, 0155 & 0256).
Referring to claims 57, COZA et al. discloses configured to, by a processing unit: provide an avatar representative of the person in a simulation, animate said avatar in said simulation based at least on a motion of said person in the event, and modify a visual representation of said avatar or of said simulation based on said at least one insight (paragraph 0280).
Referring to claims 58, COZA et al. discloses configured to, by the processing unit: provide a baseline model for said avatar, and based on a motion of said person in the event, and on said insight, modify accordingly said baseline model to reflect said motion and said insight, wherein said modifying is based on an algorithm receiving, as an input, at least said insight and one or more parameters of said insight, and which provides, as 
Referring to claims 59, COZA et al. discloses configured to: determine one or more insights over a period of time for said person, build, by a processing unit, a profile characterizing behavior of said person based on said one or more insights, and generate an avatar which has parameters which complies with said profile, thereby allowing use of said avatar in a simulation (paragraph 0280).
Referring to claims 60, COZA et al. discloses a non-transitory storage device readable by a machine, tangibly embodying a program of instructions executable by the machine to perform a method of monitoring at least one person in an event, the method comprising: obtaining data measured by at least one sensor, which includes data representative of a motion of at least one part of the person's body (paragraphs 0063-0064); based at least on said data, determining at least one insight, wherein said insight is characteristic of at least one of: an action performed by the person in the event; and an event situation, thereby facilitating characterization of at least one of the person and the event (paragraph 0280).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KESHA FRISBY whose telephone number is (571)272-8774. The examiner can normally be reached Monday-Friday 730AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KESHA FRISBY/Primary Examiner, Art Unit 3715